
	
		III
		110th CONGRESS
		1st Session
		S. RES. 373
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Smith (for himself,
			 Mr. Akaka, and Mr. Coleman) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Encouraging all employers to target
		  veterans for recruitment and to provide preference in hiring to qualified
		  veterans. 
	
	
		Whereas the people of the United States have sincere
			 appreciation and respect for the individuals who serve in the Armed
			 Forces;
		Whereas in order to recognize their sacrifices, including
			 time out from their civilian careers while serving in the Armed Forces,
			 Congress enacted the Veterans’ Preference Act of 1944 to restore veterans to a
			 more favorable competitive position for Federal Government employment;
		Whereas, although veterans acquire skills and qualities
			 during their military service that make them ideal candidates for employment,
			 some veterans need assistance in readjusting to civilian life, including some
			 young veterans who experience high unemployment rates;
		Whereas it is acknowledged that the dignity, pride, and
			 satisfaction of a civilian job are essential to the smooth and full
			 reintegration into civilian life of those who have answered our Nation’s call
			 to arms; and
		Whereas all citizens and all employers benefit from the
			 service of members of the Armed Forces and thus bear some responsibility to
			 assist in the reintegration of former servicemembers into civilian life: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)urges all
			 employers, private sector as well as State, county, and local government, to
			 target veterans for recruitment and to afford qualified veterans hiring
			 preference similar to the benefits provided by chapter 33 of title 5, United
			 States Code, to preference eligibles, as defined in section 2108 of such
			 title.
			
